Dismissed and Memorandum Opinion filed June 26, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00243-CV

                   MILAGROS D. GUGLIUZZA, Appellant
                                        V.

                  CHARLES JOHN GUGLIUZZA, Appellee

                    On Appeal from the 310th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-73819

                 MEMORANDUM                      OPINION


      This is an attempted appeal from a judgment signed December 18, 2013.
Appellant filed an untimely motion for new trial on January 21, 2014. Appellant’s
notice of appeal was filed March 25, 2014.

      The notice of appeal must be filed within thirty days after the judgment is
signed when appellant has not filed a timely motion for new trial, motion to modify
the judgment, motion to reinstate, or request for findings of fact and conclusion of
law. See Tex. R. App. P. 26.1 Appellant’s notice of appeal was not filed timely.

      A motion for extension of time is necessarily implied when an appellant,
acting in good faith, files a notice of appeal beyond the time allowed by Texas
Rule of Appellate Procedure 26.1, but within the fifteen-day grace period provided
by Rule 26.3 for filing a motion for extension of time. See Verburgt v. Dorner,
959 S.W.2d 615, 617-18 (1997) (construing the predecessor to Rule 26).
Appellant’s notice of appeal was not filed within the fifteen-day period provided
by Rule 26.3

      On May 12, 2014, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of jurisdiction. See Tex. R. App. P.
42.3(a). Appellant’s response fails to demonstrate that this court has jurisdiction to
entertain the appeal.

      Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM



Panel consists of Chief Justice Frost and Justices Donovan and Brown.




                                          2